     Case 19-00264-JMC-11     Doc 1-1   Filed 01/16/19   EOD 01/16/19 10:10:57   Pg 1 of 1

                        UNITED STATES BANKRUPTCY COURT                     SF01007N (rev 06/2017)
                              Southern District of Indiana
                               46 E. Ohio St., Rm. 116
                                Indianapolis, IN 46204
In re:

Dickson Street Investments, LLC,                         Case No. 19−00264−JMC−11
            Debtor.

                 DEFICIENCY NOTICE FOR BANKRUPTCY PETITION

NOTICE IS GIVEN that your Bankruptcy Petition is incomplete. Required items which
have not been filed as of this date are noted below:

•   List of Secured Creditors due January 23, 2019
•   Income & Expense Schedule due January 30, 2019
•   Small Business Balance Sheet due January 23, 2019
•   Small Business Cash Flow Stmt due January 23, 2019
•   Small Bus Stmnt of Operations due January 23, 2019
•   Small Business Tax Return due January 23, 2019
•   List of 20 Largest Unsecured Creditors due January 23, 2019
•   Attorney Disclosure of Compensation due January 30, 2019
•   Declaration to Schedules due January 30, 2019
•   Statement of Financial Affairs with Declaration due January 30, 2019
•   Summary of Assets and Liabilities due January 30, 2019
•   Schedule A/B with Declaration due January 30, 2019
•   Schedule D with Declaration due January 30, 2019
•   Schedule E/F with Declaration due January 30, 2019
•   Schedule G with Declaration due January 30, 2019
•   Schedule H with Declaration due January 30, 2019

Documents filed with the Court must be the most recent official forms which can be found
at www.uscourts.gov/forms/bankruptcy−forms.

NOTICE IS FURTHER GIVEN that unless these items are filed by the due date listed
above, or an extension of time to file is properly applied for and granted, the
above−captioned case may be dismissed immediately without further notice at the
expiration of the due date or extended time period.

Dated: January 16, 2019                        Kevin P. Dempsey
                                               Clerk, U.S. Bankruptcy Court
